Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.810 Page 1 of 90




                         Exhibit A




                                                                     Page 1 of 614
Case 1:20-cv-03127-SAB          ECF No. 55-2        filed 09/09/20      PageID.811 Page 2 of 90




Mandelory Stand-Up- Tifts All Employees
July 10, 2020
                               Plvotliig For. Our Future
   • The Postal Service has a tong history of service to the nation, and we take pride in our
     ability to deliver mail and packages efficiently, timely, and safely.

   • Right now, we are at a critical juncture in our organization and must make immediate,
     lasting, and impactful changes in our operations and ii our culture.

   • This operational pivot is long overdue and today, we are talking about the first step in a
     journey we must take together, for the health and stability of the Postal Service.

   • Every single employee will receive this information, no matter what job they perform, so
     remember that YOU are an integral part of the success we will have - again, by working
     together.

   • The initial step in our pivot is targeted on transportation and the soaring costs we incur,
     due to late trips and extra trips, which costs the organization somewhere around $200
     million in added expenses.

   • The shifts are simple, but they will be challenging, as we seek to change our culture and
     move away from past practices previously used.

   • Specific examples of transportation changes being implemented immediately (today):

    V  All operations must meet our 24-hour clock commitment
    V  All trips will depart on time (Network, Plant and Delivery); late trips are no longer
       authorized or accepted
    V Extra trips are no longer authorized or accepted
    V There must be proper annotation in the scanner, if a Contractor Failure occurs
    V All PVS/HCR drivers must be notified that trips depart on time.
    V Function 4 must start on time and end on time and we must make scheduled DUT
    V Carriers must begin on time, leave for the street on time, and return on time
    V Carriers must make the final dispatch of value; no additional transportation will be
       authorized to dispatch mail to the Plant after the intended dispatch
    V The right mail must go on the rig1t truck - every time
    V ALL EMPLOYEES have an essential role with trips departing on time.

    • One aspect of these changes that may be difficult for employees is that.- temporarily -
      we may see mail left behind or mail on the workroom foor or docks (in P&DCs), which is
      not typical.

    • We will address root causes of these delays and adjust the very next day.

    • Any mail left behind must be properly reported, and employees should ensure this action
      is taken with integrity and accuracy.




                                                                                           Page 2 of 614
Case 1:20-cv-03127-SAB           ECF No. 55-2         filed 09/09/20      PageID.812 Page 3 of 90




  •    As we adjust to the ongoingpivot, which will have a number of phases, we know that
       operations will begin to run more efficiently and that delayed mail volumes will soon
       shrink significantly.

  •    More information will be shared as we fully and swiftly implement these strategies.

   •   You playa direct role in the success of the Postal Sei vice, and your cooperation and
       teamwork are appreciated.

   •   This is a critical time for us, when decisive, quick, and meaningful action is needed.

   •   This operational pivot will ensure we can secure our future as a world-class service
       provider, improving our performance to fulfill our core mission of service to our
       customers.

   . Thank you for your support and your teamwork.




                                                                                             Page 3 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.813 Page 4 of 90




                         Exhibit B




                                                                     Page 4 of 614
    Case 1:20-cv-03127-SAB      ECF No. 55-2     filed 09/09/20   PageID.814 Page 5 of 90




/




             PM~s expectations a~d plan
         The n~w ~MG 1~looking at COST. Makfllli the u~PS fi~rtaally solvent.whJ~h
         ~e .are not at ~fos trme. H re are ~me of HI.S e,:pedltl011S and tiiey wrJI be
         1mplemtnted In ~non: order:


         •,orwfJI be elirn!nated. This is not cast effective and it wlll be ti~enaway.
         •Oveltimewm be erJm1natedl. Aga[rt we are payJ'n_gtoo much 1n Ma~d-~tis
         not tod effective and wil] so.on ta•n off the ttb1e. More to come,on th15
                 1



         •mi,e U-SPS wm no longe_, u~ ~essive cost to pt me baitc job doM. Hthe
         plan.ts run late they wm ke~Ute mail for the nm day. 1ryou 1et mail rate
         and ·your t.attien are gone and you p nnot pt the mail out wr1hout OT ft wUI
                     1



         remain fortti-e next day~ It mus.t be~ported rn CSfHIS




                                                                                  Page 5 of 614
Case 1:20-cv-03127-SAB     ECF No. 55-2   filed 09/09/20   PageID.815 Page 6 of 90




    liliU'f\f t!Nll•r.l
     oo     tollaw up wm
    mir~




                                                                       Page 6 of 614
 Case 1:20-cv-03127-SAB    ECF No. 55-2   filed 09/09/20   PageID.816 Page 7 of 90




W4V'---------
                            continued
    •All routes will have no more than 4 park points. we will be movi~g
    towards that this summer. Park points are abused, not cost effective
    and taken advantage of.
    • ouos are on the table again.
     • All routes will not start before their OUT. So if you are getting the
     OUT up late because of the work staff, you will change the start times.
    The plants are not to send mall late. If the plants are not on time they
    will hold the mail for the next day. OUTs must be met or you will move
    your carriers to the OUT. This means we may have carriers starting as
    late as 0900 in some cases but will not start them any later.




                                                                       Page 7 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.817 Page 8 of 90




                                        u



                                                                       Jy
    ill   i




                                                                     Page 8 of 614
        Case 1:20-cv-03127-SAB      ECF No. 55-2    filed 09/09/20   PageID.818 Page 9 of 90




    /
        /
/
~li2iiilp
                      --------------
                                     continued
             All det11II, 204 Ole
             This Is 11U o f ~ ot,,_r " - 11ppro·,ed cf«talfs wlU be dls<ontJnued.
             they wfff 1111 be te • ':'• ~ .,.opi. In sales, call centers 11nd so on,
            will be tllflnc I l l / ~ nllfed Md you will_. your tom,   so   Job. We
            posted Md 11"-'llr!fed VaQncles SO H you hltW II vllCllnt Job it needs
            detllil they 1111,n be · If Y0II have II Job be"'a r.en b'( someone on
                                    Contfnc back AU DETAILS will be terminated.




                                                                                  Page 9 of 614
Case 1:20-cv-03127-SAB               ECF No. 55-2          filed 09/09/20         PageID.819 Page 10 of 90




                                                            II 7 1           d;      11I$ I I                ----



         These
        th•
               iite s.o
                       /'/J. e O
                                          Closing out.
          •s Year. Afany f the •
       ago. We all nee110t.1          first Wave of chanre•
       PMG said this;            the Cl! a11aes are good ilnd that will be com
                                                                             , Ing. tO the USPS
                                                              shDuld have been
                                o enibr,1� the$t>                                 done_ ye,,rs
                                                    changes ID l<eep th
                                                                         e VSPS In sen,1ce.
                                                                                             The
     We all 'b
              ust hav
                     ea
               o.t say
    He did ,'"'                 diftere1
    done lo            to kee
                                          1t llllnttset
              keep th IJS� i1 �ol
                                                          to lce,ep the, USPS at
                        e
                                                                                 llte.
                                           ng with. some savi11gs, th
            \/Ou of
   'INnmd
   They are           us   Stee1 11' • .If \IOU think we are be ese changes need to be
                                   31 1111
             gone.                                                       ron
  Electnc              G
         ...g011e, M h c OSe  f; · : 1975 liey
                                                t       were the fareest cd untouchable I will
 chan,e               Man                  d 111.tll)I plan                  ompany In th
         ilnd be                                            t lnc/ d                          e world.
                                 not all of tlie                         2
 We need st p thP flt Ybl                            se due to th g In Ohio, Packard
                                                                  u  tn
              o      ;�� 1_, a , e. You al/ m                       ose c:omp;m
                           ng 1•ke We             ust be apart of                ies not wan
                                                                      this, Things w             tlr,g to
                                         did decades ag
                                                               o.                      /1/ change and
                                                                                               -




                                                                                                                    '
                                                                                                     Page 10 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.820 Page 11 of 90




                          Exhibit C




                                                                     Page 11 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.821 Page 12 of 90




                                                                     Page 12 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.822 Page 13 of 90




                                                                     Page 13 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.823 Page 14 of 90




                                                                     Page 14 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.824 Page 15 of 90




                                                                     Page 15 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.825 Page 16 of 90




                                                                     Page 16 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.826 Page 17 of 90




                                                                     Page 17 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.827 Page 18 of 90




                                                                     Page 18 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.828 Page 19 of 90




                                                                     Page 19 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.829 Page 20 of 90




                                                                     Page 20 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.830 Page 21 of 90




                                                                     Page 21 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.831 Page 22 of 90




                                                                     Page 22 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.832 Page 23 of 90




                                                                     Page 23 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.833 Page 24 of 90




                                                                     Page 24 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.834 Page 25 of 90




                                                                     Page 25 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.835 Page 26 of 90




                                                                     Page 26 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.836 Page 27 of 90




                                                                     Page 27 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.837 Page 28 of 90




                                                                     Page 28 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.838 Page 29 of 90




                                                                     Page 29 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.839 Page 30 of 90




                                                                     Page 30 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.840 Page 31 of 90




                                                                     Page 31 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.841 Page 32 of 90




                                                                     Page 32 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.842 Page 33 of 90




                                                                     Page 33 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.843 Page 34 of 90




                                                                     Page 34 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.844 Page 35 of 90




                                                                     Page 35 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.845 Page 36 of 90




                                                                     Page 36 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.846 Page 37 of 90




                                                                     Page 37 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.847 Page 38 of 90




                                                                     Page 38 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.848 Page 39 of 90




                                                                     Page 39 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.849 Page 40 of 90




                                                                     Page 40 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.850 Page 41 of 90




                                                                     Page 41 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.851 Page 42 of 90




                                                                     Page 42 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.852 Page 43 of 90




                                                                     Page 43 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.853 Page 44 of 90




                                                                     Page 44 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.854 Page 45 of 90




                          Exhibit D




                                                                     Page 45 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-2           filed 09/09/20         PageID.855 Page 46 of 90




   FOR IMMEDIATE RELEASE                                                 Contact: David Partenheimer
   Aug. 18, 2020                                                      david.a.partenheimer@usps.gov
                                                                                      usps.com/news




                  Postmaster General Louis DeJoy Statement

   WASHINGTON, DC — Postmaster General Louis DeJoy issued the following statement today:

   “The United States Postal Service will play a critical role this year in delivering election mail for
   millions of voters across the country. There has been a lot of discussion recently about whether
   the Postal Service is ready, willing and able to meet this challenge.

   I want to make a few things clear:

   The Postal Service is ready today to handle whatever volume of election mail it receives this
   fall. Even with the challenges of keeping our employees and customers safe and healthy as
   they operate amid a pandemic, we will deliver the nation’s election mail on time and within our
   well-established service standards. The American public should know that this is our number
   one priority between now and election day. The 630,000 dedicated women and men of the
   Postal Service are committed, ready and proud to meet this sacred duty.

   I am announcing today the expansion of our current leadership taskforce on election mail to
   enhance our ongoing work and partnership with state and local election officials in jurisdictions
   throughout the country. Leaders of our postal unions and management associations have
   committed to joining this taskforce to ensure strong coordination throughout our organization.
   Because of the unprecedented demands of the 2020 election, this taskforce will help ensure
   that election officials and voters are well informed and fully supported by the Postal Service.

   I came to the Postal Service to make changes to secure the success of this organization and its
   long-term sustainability. I believe significant reforms are essential to that objective, and work
   toward those reforms will commence after the election. In the meantime, there are some
   longstanding operational initiatives — efforts that predate my arrival at the Postal Service —
   that have been raised as areas of concern as the nation prepares to hold an election in the
   midst of a devastating pandemic. To avoid even the appearance of any impact on election mail,
   I am suspending these initiatives until after the election is concluded.

   I want to assure all Americans of the following:

       •   Retail hours at Post Offices will not change.

       •   Mail processing equipment and blue collection boxes will remain where they are.

       •   No mail processing facilities will be closed.

       •   And we reassert that overtime has, and will continue to be, approved as needed.

   In addition, effective Oct. 1, we will engage standby resources in all areas of our operations,




                                                                                                     Page 46 of 614
Case 1:20-cv-03127-SAB                ECF No. 55-2            filed 09/09/20         PageID.856 Page 47 of 90



   including transportation, to satisfy any unforeseen demand.

   I am grateful for the commitment and dedication of all the men and women of the Postal
   Service, and the trust they earn from the American public every day, especially as we continue
   to contend with the impacts of COVID-19. As we move forward, they will have the full support of
   our organization throughout the election.”


                                                     ###

   Please Note: For U.S. Postal Service media resources, including broadcast-quality video and audio and
   photo stills, visit the USPS Newsroom. Follow us on Twitter, Instagram, Pinterest, and LinkedIn. Subscribe
   to the USPS YouTube channel, like us on Facebook and enjoy our Postal Posts blog. For more
   information about the Postal Service, visit usps.com and facts.usps.com




                                                                                                          Page 47 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.857 Page 48 of 90




                          Exhibit E




                                                                     Page 48 of 614
          Case 1:20-cv-03127-SAB                     ECF No. 55-2       filed 09/09/20   PageID.858 Page 49 of 90
Path forward | USPS News Link


   Printable version                                                                          Search Link stories                       Search

                                                                                             View archives published before year 2015




    Link Extra
                                                                                             Link home
    Path forward
    PMG addresses restructuring                                                              CURRENT STORIES
    Aug. 13 at 4:18 p.m.
                                                                                             Art appreciation
    Postmaster General Louis DeJoy                                                           Seeing, saying
    distributed the following memo to USPS                                                   Safe space
    employees on Aug. 13:                                                                    Suicide prevention
                                                                                             To the letter
    Today, I am in my ninth week as
    Postmaster General. I am grateful to                                                     Delivering for the nation
    everyone who has welcomed me, and I                                                      Last chance
    am thoroughly impressed by the                                                           Partnership for Growth Award
    dedication and commitment you have                                                       Good, clean work
    shown since I started June 15.
                                                                                             Another milestone
    Last week was extremely busy for all of us                                               Sign up
    with the announcement that we are                                                        Be your own HERO
    restructuring into three operating units. I                                              Autism awareness
    purposely timed the announcement with
                                                                                             Scanning snapshot
    my first open meeting of the Board of
                                                                                             Pandemic leave update
    Governors to set the stage with public
    statements emphasizing that we are
    developing a strategic plan to achieve                                                                 Coronavirus
    operational excellence and financial           Postmaster General Louis DeJoy
                                                                                                           coverage
    stability. Our plan will be based on facts
    and data, and together, we can
                                                                                                           About Link
    systematically roll out this plan and position ourselves for future success.

    Let me be clear about the reasons behind our restructuring and the need for
    our plan. Our financial condition is dire. Ongoing declines in mail volume, a
                                                                                             Archives
    broken business model that Congress and the Postal Regulatory
    Commission have failed to act upon, and the crippling economic impact of
    the coronavirus pandemic have all combined to bring us to where we stand
    today. Our critics are quick to point to our finances, yet they offer no solution.
    On the other hand, our restructuring and the plan we are developing provide
    a path to our transformation into a financially stable organization. I repeat
    again how excited I am to take on these challenges, with your support, to
    improve the Postal Service and better serve our nation. Together, our
    leadership team and I are taking aggressive and professional actions to
    ensure a successful future for the Postal Service.
    In order to transform and remain a self-sustaining, mission-focused
    organization that continues to serve the American people, we must make a
    number of significant changes that will not be easy, but are necessary. We
    must re-establish fundamental operating principles and then adhere to them


https://link.usps.com/2020/08/13/path-forward-2/[9/6/2020 2:02:02 PM]
                                                                                                             Page 49 of 614
          Case 1:20-cv-03127-SAB                     ECF No. 55-2       filed 09/09/20   PageID.859 Page 50 of 90
Path forward | USPS News Link

    and run on time. It is the only path to consistent, affordable service and it is
    foundational to our future aspirations and objectives. As you know, we began
    those efforts right away, as it was imperative for us to strengthen these
    disciplines immediately by running our trips with mail and packages
    according to established schedules.
    I congratulate you on substantial improvements in our on-time dispatch
    schedule, which reached 97.3 percent, up from 89.8 percent. We also have
    reduced extra trips by 71 percent — a tremendous achievement. This means
    more mail is being moved to its intended destination on time and on
    schedule than in quite some time. And we accomplished this in a cost-
    effective manner. This marks the beginning of our journey toward world-class
    performance necessary for us to compete and be sustainable.
    Unfortunately, this transformative initiative has had unintended
    consequences that impacted our overall service levels. However, recent
    changes are not the only contributing factors. Over the years we have grown
    undisciplined in our mail and package processing schedules, causing an
    increase in delayed mail between processing facilities and delivery units. We
    are working feverishly to stabilize this, so that all mail and packages moved
    for the American people and businesses can benefit from this new cost and
    schedule discipline. This will increase our performance for the election and
    upcoming peak season and maintain the high level of public trust we have
    earned for dedication and commitment to our customers throughout our
    history.
    I also firmly believe that the realignment we announced last week will
    ultimately help us to stabilize and improve service and provide positive
    forward momentum as we work to transform our business. We needed to
    provide greater focus on the core aspects of our business, and the new
    structure allows that, with clearer lines of authority and accountability. While
    it will take some time to get the new organizational structure fully in place
    and achieving our expected levels of high performance, we are confident that
    it is the right alignment and that it was a change that needed to be made. As
    I said in my first video message to you, “I am decisive, and … when I see
    problems, I work to solve them.” I ask you to bear with me while we work
    through these changes to transform for the better and continue to provide the
    excellent service for which we are known.
    During my remarks at the Board of Governors meeting, I stated that I
    accepted the job of Postmaster General fully committed to the role of the
    Postal Service as an integral part of the United States government, providing
    all Americans with universal and open access to our unrivaled processing
    and delivery network, as reflected in the mission statement that the board
    adopted April 1. I repeat that statement here, because I meant it.

    I fully embrace six-day delivery of mail and packages as one of this
    organization’s greatest strengths. I plan to invest in tools and equipment for
    our workforce to continue to provide the nation’s most trusted public service.
    I accept the responsibility that the governors gave me to maintain and
    enhance our reputation and role as a trusted face of the federal government
    in every community, and I intend to work with postal executives,
    management associations, managers, union leadership, and our craft
    employees to do everything I can to put us back on a financially stable path.
    Together, I am confident we will chart a path forward that allows us to fulfill


https://link.usps.com/2020/08/13/path-forward-2/[9/6/2020 2:02:02 PM]
                                                                                                     Page 50 of 614
          Case 1:20-cv-03127-SAB                     ECF No. 55-2         filed 09/09/20           PageID.860 Page 51 of 90
Path forward | USPS News Link

    our critical public service mission in a financially sustainable manner. I look
    forward to the challenge, and I know we are up to it.



      Related stories
                                        USPS restructured
                                        PMG announces three operating units
                                      In an effort to operate in a more efficient and effective
                                      manner and better serve customers, Postmaster
                                      General Louis DeJoy today announced a modified
      organizational structure for the U.S. Postal Service.
       1 month ago

                                        Transformative process
                                        PMG DeJoy outlines USPS strategy
                                        In remarks at his first open session Board of Governors
                                        meeting today, Postmaster General Louis DeJoy
                                        outlined his strategy for a “transformative process” for
      the Postal Service.
       1 month ago

                                        USPS finances
                                        Third-quarter results reported
                                        The coronavirus pandemic continues to have an
                                        unpredictable effect on the Postal Service, the
                                        organization’s latest financial report shows.
       1 month ago


                            Copyright © 2020 United States Postal Service. All rights reserved. Privacy & Terms of Use




https://link.usps.com/2020/08/13/path-forward-2/[9/6/2020 2:02:02 PM]
                                                                                                                 Page 51 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.861 Page 52 of 90




                           Exhibit F




                                                                     Page 52 of 614
                  Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.862 Page 53 of 90




SERVICE PERFORMANCE
MEASUREMENT
PMG Briefing




August 12, 2020

                                                                                                      Page 53 of 614
                                          Case 1:20-cv-03127-SAB                     ECF No. 55-2             filed 09/09/20          PageID.863 Page 54 of 90


                                                                                                   Presort First-Class Mail
                                                                                 Score Breakdown – Processing vs Last Mile
                                                                                                                                              OVERALL                PROCESSING                  LAST MILE
                                                                                                                                               8.10%                    7.96%                    0.14%
                                                                                                                                               LOWER                    LOWER                    LOWER
                                                                                                                                                THAN                     THAN                     THAN
                                                                                                                                              BASELINE                 BASELINE                 BASELINE

                  100%                                                                                                                                                                                        0.00%


                                                                                                                                                                                                              -0.50%
                  95%

                                                                                                                                                                                                              -1.00%




                                                                                                                                                                                                                        Last Mile Impact
  On-Time Score




                  90%

                                                                                                                                                                                                              -1.50%

                  85%
                                                                                                                                                                                                              -2.00%

                  80%
                                                                                                                                                                                                              -2.50%


                  75%                                                                                                                                                                                         -3.00%




                                                             Overall Score               Processing Score                 1 Extra Day               Last Mile Impact
Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;
                                                                                                                                                                                                                                           5
1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and will NOT match the official scores in slide 3 which are weighted.
                                                                                                                                                                                                             Page 54 of 614
                                          Case 1:20-cv-03127-SAB                     ECF No. 55-2             filed 09/09/20          PageID.864 Page 55 of 90


                                                                                                      USPS Marketing Mail
                                                                                 Score Breakdown – Processing vs Last Mile
                                                                                                                                          OVERALL               PROCESSING                 LAST MILE
                                                                                                                                           8.42%                   7.58%                     0.84%
                                                                                                                                           LOWER                   LOWER                     HIGHER
                 100%                                                                                                                       THAN                    THAN                      THAN              0.00%
                                                                                                                                          BASELINE                BASELINE                  BASELINE


                                                                                                                                                                                                                -0.50%
                 95%

                                                                                                                                                                                                                -1.00%
 On-Time Score




                                                                                                                                                                                                                         Last Mile Impact
                 90%

                                                                                                                                                                                                                -1.50%


                 85%
                                                                                                                                                                                                                -2.00%



                 80%
                                                                                                                                                                                                                -2.50%




                 75%                                                                                                                                                                                            -3.00%




                                                            Overall Score               Processing Score                 1 Extra Day               Last Mile Impact
Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;
1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and will NOT match the official scores in slide 3 which are weighted.                                       17
Does not include Saturation and EDDM.
                                                                                                                                                                                                             Page 55 of 614
                                          Case 1:20-cv-03127-SAB                     ECF No. 55-2             filed 09/09/20          PageID.865 Page 56 of 90


                                                                                                               Periodicals
                                                                                 Score Breakdown – Processing vs Last Mile
                                                                                                                                       OVERALL               PROCESSING                  LAST MILE
                                                                                                                                        9.57%                    6.49%                     3.08%
                                                                                                                                        LOWER                    LOWER                     LOWER
                 100%                                                                                                                    THAN                     THAN                      THAN           0.00%
                                                                                                                                       BASELINE                 BASELINE                  BASELINE
                                                                                                                                                                                                           -1.00%
                 95%
                                                                                                                                                                                                           -2.00%

                 90%                                                                                                                                                                                       -3.00%




                                                                                                                                                                                                                       Last Mile Impact
 On-Time Score




                                                                                                                                                                                                           -4.00%
                 85%
                                                                                                                                                                                                           -5.00%
                 80%
                                                                                                                                                                                                           -6.00%

                 75%                                                                                                                                                                                       -7.00%

                                                                                                                                                                                                           -8.00%
                 70%
                                                                                                                                                                                                           -9.00%

                 65%                                                                                                                                                                                       -10.00%




                                                            Overall Score               Processing Score                 1 Extra Day               Last Mile Impact
Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;               26
1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and will NOT match the official scores in slide 3 which are weighted.
                                                                                                                                                                                                             Page 56 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.866 Page 57 of 90




                          Exhibit G




                                                                     Page 57 of 614
                  Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.867 Page 58 of 90




CONGRESSIONAL BRIEFING:
Transportation & Service
Performance Updates


August 31, 2020




                                                                                                      Page 58 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.868 Page 59 of 90




 Transportation Performance

                           Data Through 8/29/20




                                                                                               2

                                                                                    Page 59 of 614
                          Case 1:20-cv-03127-SAB           ECF No. 55-2       filed 09/09/20      PageID.869 Page 60 of 90




Transportation Analysis Overview
Service Impacts: USPS transportation and logistics professionals manage an average flow of over 390 million mail pieces
daily throughout the Postal Service network, which includes 285 processing facilities and about 35,000 retail locations.

Postal Service facilities are linked by a complex transportation network that depends on the nation’s highway, air, rail, and
maritime infrastructures. The success of each system affects the success of others. If surface transportation departs late or
unscheduled trips are added, the connection between processing facilities, post offices, airlines, and others become
misaligned, impacting downstream operations and hindering efforts to meet service performance.

Financial Impacts: In FY 2019, the Postal Service spent over $550 million extra in transportation to mitigate delays that
occurred in the network:
    • $266 million in extra trips;
    • $130 million in overtime;
    • $14 million in late trips; and
    • $140 million in air freight mitigation

Effectively aligning operational plans and a timely, consistent transportation network will improve service and reduce cost.

                            For more information, please reference the Office of Inspector General Audit Report Number 20-144-R20              3

                                                                                                                                    Page 60 of 614
                                               Case 1:20-cv-03127-SAB             ECF No. 55-2          filed 09/09/20        PageID.870 Page 61 of 90



                                                                                                                                       Transportation Summary

                                                                   Trips on Time vs. Late and Extra Trips (Weekly)
                          300000                                                                                                                                                      35000




                                                                                                                                                                                      30000
                          250000



                                                                                                                                                                                      25000




                                                                                                                                                                                                    Number of Late and Extra Trips
                          200000
Number of Trips on Time




                                                                                                                                                                                      20000

                          150000

                                                                                                                                                                                      15000


                          100000
                                                                                                                                                                                      10000



                           50000
                                                                                                                                                                                      5000




                              0                                                                                                                                                       0
                                   7-Jun   14-Jun    21-Jun         28-Jun        5-Jul        12-Jul        19-Jul       26-Jul         2-Aug       9-Aug   16-Aug   23-Aug

                                                              Number of Trips On Time            Number of Late Trips              Number of Extra Trips
                                                                Trips on time references left axis. Late and extra trips references right axis
                                                                                                                                                                        Source: SV - Surface Visibility                              4

                                                                                                                                                                                       Page 61 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.871 Page 62 of 90



                                                                           Late Trips Analysis




                                                                                    Source: SV - Surface Visibility   5

                                                                                                   Page 62 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.872 Page 63 of 90



                                                                       Extra Trips Analysis




                                                                                    Source: SV - Surface Visibility   6

                                                                                                   Page 63 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.873 Page 64 of 90




           Service Performance

                           Data Through 8/26/20




                                                                                               7

                                                                                    Page 64 of 614
                                                                                                                                                                                                                                                                                                      On-Time Score




                                                                                                                                                                                                                                                                           50%
                                                                                                                                                                                                                                                                                 55%
                                                                                                                                                                                                                                                                                       60%
                                                                                                                                                                                                                                                                                             65%
                                                                                                                                                                                                                                                                                                     70%
                                                                                                                                                                                                                                                                                                           75%
                                                                                                                                                                                                                                                                                                                 80%
                                                                                                                                                                                                                                                                                                                          85%
                                                                                                                                                                                                                                                                                                                                90%
                                                                                                                                                                                                                                                                                                                                      95%
                                                                                                                                                                                                                                                                                                                                            100%
                                                                                                                                                                                                                                                                   8/17/2019
                                                                                                                                                                                                                                                                   8/24/2019
                                                                                                                                                                                                                                                                   8/31/2019
                                                                                                                                                                                                                                                                                              Rochester Mercury Spill
                                                                                                                                                                                                                                                                    9/7/2019                        Hurricane Dorian
                                                                                                                                                                                                                                                                   9/14/2019
                                                                                                                                                                                                                                                                   9/21/2019                  Tropical Storm Imedla
                                                                                                                                                                                                                                                                   9/28/2019                  Houston Roof Collapse
                                                                                                                                                                                                                                                                   10/1/2019
                                                                                                                                                                                                                                                                   10/5/2019
                                                                                                                                                                                                                                                                  10/12/2019
                                                                                                                                                                                                                                                                  10/19/2019
                                                                                                                                                                                                                                                                                             Pitney Bowes Cyber Attack
                                                                                                                                                                                                                                                                  10/26/2019
                                                                                                                                                                                                                                                                   11/2/2019
                                                                                                                                                                                                                                                                                                   California Wildfires
                                                                                                                                                                                                                                                                   11/9/2019
                                                                                                                                                                                                                                                                  11/16/2019
                                                                                                                                                                                                                                                                  11/23/2019
                                                                                                                                                                                                                                                                  11/30/2019
                                                                                                                                                                                                                                                                   12/7/2019
                                                                                                                                                                                                                                                                  12/14/2019
                                                                                                                                                                                                                                                                                                                                                                     Case 1:20-cv-03127-SAB




                                                                                                                                                                                                                                                                  12/21/2019
                                                                                                                                                                                                                                                                  12/28/2019
                                                                                                                                                                                                                                                                    1/1/2020




                                                                                                                                                                                                                                            First-Class Mail
                                                                                                                                                                                                                                                                    1/4/2020
                                                                                                                                                                                                                                                                   1/11/2020
                                                                                                                                                                                                                                                                   1/18/2020
                                                                                                                                                                                                                                                                   1/25/2020
                                                                                                                                                                                                                                                                                                                                                                     ECF No. 55-2




                                                                                                                                                                                                                                                                    2/1/2020
                                                                                                                                                                                                                                                                    2/8/2020
                                                                                                                                                                                                                                                                   2/15/2020
                                                                                                                                                                                                                                                                   2/22/2020
                                                                                                                                                                                                                                                                   2/29/2020
                                                                                                                                                                                                                                                                    3/7/2020
                                                                                                                                                                                                                                            USPS Marketing Mail




                                                                                                                                                                                                                                                                   3/14/2020
                                                                                                                                                                                                                                                                                                                                                                     filed 09/09/20




                                                                                                                                                                                                                                                                   3/21/2020
                                                                                                                                                                                                                                                                   3/28/2020
                                                                                                                                                                                                                                                                    4/1/2020
                                                                                                                                                                                                                                                                    4/4/2020
                                                                                                                                                                                                                                                                   4/11/2020
                                                                                                                                                                                                                                            Periodicals




                                                                                                                                                                                                                                                                   4/18/2020
                                                                                                                                                                                                                                                                   4/25/2020
                                                                                                                                                                                                                                                                    5/2/2020
                                                                                                                                                                                                                                                                    5/9/2020
                                                                                                                                                                                                                                                                   5/16/2020
                                                                                                                                                                                                                                                                   5/23/2020
                                                                                                                                                                                                                                                                   5/30/2020
                                                                                                                                                                                                                                                                    6/6/2020
                                                                                                                                                                                                                                                                                                                                                                     PageID.874 Page 65 of 90




                                                                                                                                                                                                                                                                   6/13/2020
                                                                                                                                                                                                                                                                                       COVID-19
                                                                                                                                                                                                                                                                   6/20/2020
                                                                                                                                                                                                                                                                   6/27/2020
                                                                                                                                                                                                                                                                    7/1/2020
                                                                                                                                                                                                                                                                    7/4/2020
                                                                                                                                                                                                                                                                   7/11/2020
                                                                                                                                                                                                                                                                   7/18/2020
                                                                                                                                                                                                                                                                   7/25/2020
                                                                                                                                                                                                                                                                    8/1/2020
                                                                                                                                                                                                                                                                    8/8/2020
                 All scores for current week-to-date (week of 8/22) are through 8/26. USPS Marketing Mail score for current week-to-date does not include Saturation Mail as that data is available after the end of the week i.e. on 9/1




                                                                                                                                                                                                                                                                   8/15/2020
                                                                                                                                                                                                                                                                   8/22/2020
                                                                                                                                 8

Page 65 of 614
                                                                                                                                                                                                                                                                                                                                                   Official Scores
                                                                                                                                                                                                                                                                                                                                                   52 Week Trend
                                               Case 1:20-cv-03127-SAB                    ECF No. 55-2             filed 09/09/20          PageID.875 Page 66 of 90


                                                                                                        Presort First-Class Mail
                                                                                      Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                          5.58%                   5.30%                     0.28%
                                                                                          2.21%                                              LOWER                   LOWER                     LOWER
                                                                                                                                              THAN                    THAN                      THAN
                                                                                           HIGHER
                                                                                                                                            BASELINE                BASELINE                  BASELINE
                                                                                            THAN
                   100%                                                                                                                                                                                            0.00%
                                                                                           8/1 – 8/7


                                                                                                                                                                                                                   -0.50%
                   95%


                                                                                                                                                                                                                   -1.00%




                                                                                                                                                                                                                            Last Mile Impact
                   90%
   On-Time Score




                                                                                                                                                                                                                   -1.50%

                   85%
                                                                                                                                                                                                                   -2.00%


                   80%
                                                                                                                                                                                                                   -2.50%


                   75%                                                                                                                                                                                             -3.00%



                                                                 Overall Score               Processing Score                1 Extra Day               Last Mile Impact
     Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
     measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. includes the last mile) measured against the service expectation; 1 Extra Day represents the                9
     overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
                                                                                                                                                                                                                 Page 66 of 614
                                               Case 1:20-cv-03127-SAB                   ECF No. 55-2             filed 09/09/20          PageID.876 Page 67 of 90


                                                                                 Single Piece First-Class Mail
                                                             Score Breakdown – Processing vs First & Last Mile
• Baseline Period: 3/14 - 7/3                                                           OVERALL                        OVERALL               PROCESSING               LAST MILE                FIRST MILE
• Current week-to-date: 8/22 - 8/26                                                                                     4.26%                   3.28%                    0.42%                   0.56%
                                                                                         4.37%                          LOWER                   LOWER                    LOWER                   LOWER
                                                                                                                         THAN                    THAN                     THAN                    THAN
                                                                                          HIGHER
                                                                                                                       BASELINE                BASELINE                 BASELINE                BASELINE
                                                                                           THAN
                   100%                                                                                                                                                                                         0.00%
                                                                                          8/1 – 8/7

                                                                                                                                                                                                                -0.50%
                   95%
                                                                                                                                                                                                                -1.00%

                                                                                                                                                                                                                -1.50%




                                                                                                                                                                                                                         Last Mile Impact
                   90%
   On-Time Score




                                                                                                                                                                                                                -2.00%

                   85%
                                                                                                                                                                                                                -2.50%

                                                                                                                                                                                                                -3.00%
                   80%
                                                                                                                                                                                                                -3.50%

                   75%                                                                                                                                                                                          -4.00%



                                               Overall Score                Processing Score                1 Extra Day               First Mile Impact               Last Mile Impact
     First Mile Impact represents the score decrease caused by time spent in collection; Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing
     score represents service performance from USPS possession to last processing scan measured against the service expectation; Overall score represents service performance from USPS possession to delivery measured 10
     against the service expectation; 1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the scores on slide 1 which are weighted.
                                                                                                                                                                                                               Page 67 of 614
                                              Case 1:20-cv-03127-SAB                     ECF No. 55-2             filed 09/09/20          PageID.877 Page 68 of 90


                                                                                                          USPS Marketing Mail
                                                                                     Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                         0.49%                    0.10%                     0.40%
                                                                                          8.26%                                             LOWER                    LOWER                     LOWER
                                                                                                                                             THAN                     THAN                      THAN
                                                                                          HIGHER
                                                                                                                                           BASELINE                 BASELINE                  BASELINE
                                                                                           THAN
                  100%                                                                                                                                                                                             0.00%
                                                                                          8/1 – 8/7


                                                                                                                                                                                                                   -0.50%
                  95%


                                                                                                                                                                                                                   -1.00%




                                                                                                                                                                                                                            Last Mile Impact
                  90%
  On-Time Score




                                                                                                                                                                                                                   -1.50%

                  85%
                                                                                                                                                                                                                   -2.00%


                  80%
                                                                                                                                                                                                                   -2.50%


                  75%                                                                                                                                                                                              -3.00%



                                                                Overall Score               Processing Score                 1 Extra Day               Last Mile Impact
    Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
    at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;                11
    1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
                                                                                                                                                                                                                 Page 68 of 614
                                              Case 1:20-cv-03127-SAB                     ECF No. 55-2             filed 09/09/20          PageID.878 Page 69 of 90


                                                                                                                   Periodicals
                                                                                     Score Breakdown – Processing vs Last Mile
• Baseline Period: 3/14 - 7/3                                                            OVERALL                                           OVERALL               PROCESSING                  LAST MILE
• Current week-to-date: 8/22 - 8/26                                                                                                         2.88%                    0.60%                     2.29%
                                                                                          7.83%                                             LOWER                    LOWER                     LOWER
                                                                                                                                             THAN                     THAN                      THAN
                                                                                          HIGHER
                                                                                                                                           BASELINE                 BASELINE                  BASELINE
                  100%                                                                     THAN                                                                                                                  0.00%
                                                                                          8/1 – 8/7
                                                                                                                                                                                                                 -1.00%
                  95%
                                                                                                                                                                                                                 -2.00%
                  90%                                                                                                                                                                                            -3.00%




                                                                                                                                                                                                                            Last Mile Impact
                                                                                                                                                                                                                 -4.00%
  On-Time Score




                  85%
                                                                                                                                                                                                                 -5.00%
                  80%
                                                                                                                                                                                                                 -6.00%

                  75%                                                                                                                                                                                            -7.00%

                                                                                                                                                                                                                 -8.00%
                  70%
                                                                                                                                                                                                                 -9.00%

                  65%                                                                                                                                                                                            -10.00%



                                                                Overall Score               Processing Score                 1 Extra Day               Last Mile Impact

    Last Mile Impact represents the score decrease caused by time spent in the last mile (from last processing scan to delivery); Processing score represents service performance from USPS possession to last processing scan
    at the destination plant measured against the service expectation; Overall score represents service performance from USPS possession to delivery (i.e. it includes the last mile) measured against the service expectation;                12
    1 Extra Day represents the overall score if the mailpiece had 1 extra day to meet service expectations; Scores are NOT weighted and may NOT match the official scores in slide 1 which are weighted.
                                                                                                                                                                                                                 Page 69 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.879 Page 70 of 90




                          Exhibit H




                                                                     Page 70 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.880 Page 71 of 90




                                                                     Page 71 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.881 Page 72 of 90




                                                                     Page 72 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.882 Page 73 of 90




                            Exhibit I




                                                                     Page 73 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.883 Page 74 of 90




                                                                     Page 74 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.884 Page 75 of 90




                                                                     Page 75 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.885 Page 76 of 90




                                                                     Page 76 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.886 Page 77 of 90




                                                                     Page 77 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.887 Page 78 of 90




                                                                     Page 78 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.888 Page 79 of 90




                                                                     Page 79 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.889 Page 80 of 90




                                                                     Page 80 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.890 Page 81 of 90




                                                                     Page 81 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.891 Page 82 of 90




                                                                     Page 82 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.892 Page 83 of 90




                                                                     Page 83 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.893 Page 84 of 90




                                                                     Page 84 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.894 Page 85 of 90




                                                                     Page 85 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.895 Page 86 of 90




                                                                     Page 86 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.896 Page 87 of 90




                                                                     Page 87 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.897 Page 88 of 90




                                                                     Page 88 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.898 Page 89 of 90




                                                                     Page 89 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-2   filed 09/09/20   PageID.899 Page 90 of 90




                                                                     Page 90 of 614
